DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘handle connected to the carriage’ in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 1 introduces the element “a carriage”.  Claim 11, line 2 then refers to “a carriage”.  It is unclear if the “carriage” in line 2 is referring to the “carriage” in line 1 or is a separate “carriage”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (CN 106143570 A; Machine Translation of Description ‘MTD’).
With respect to claim 1, Hu discloses a transportation robot (fig. 1), comprising: a self-balancing base (4) for transporting a first payload, wherein the self-balancing base (4) comprises a base axis of rotation (fig. 2); and a carriage (1) coupled to the self-balancing base (4) for transporting a second payload, wherein the carriage (1) comprises a carriage axis of rotation (fig. 2) that is substantially collinear with the base axis of rotation (fig. 2).  (Figs. 1-9, MTD pages 1-4.)
With respect to claims 2-3, Hu discloses the carriage (1) comprises a set of carriage connections (25) for coupling the carriage (1) to the self-balancing base (4); and each carriage connection comprises an outer ring (2211) enclosing an inner ring (253); wherein the inner ring (253) rotates within the outer ring (2211) when the self-balancing base (4) rotates around the base axis of rotation (fig. 2).  (Figs. 1-9, MTD pages 1-4.)
With respect to claim 4, Hu discloses the carriage (1) is coupled to the self- balancing base (4) in a non-rigid manner.  (Figs. 1-9, MTD pages 1-4.)
With respect to claim 5, Hu discloses a rotation of the self-balancing base (4) around the base axis of rotation (fig. 2) does not cause a rotation of the carriage (1) around the carriage axis of rotation.  (Figs. 1-9, MTD pages 1-4.)

With respect to claim 10, Hu discloses the self-balancing base (4) comprises components (MTD pages 2-3) for performing self-balancing functions for providing a substantially neutral pitch of the self-balancing base during movement of the self-balancing base (4).  (Figs. 1-9, MTD pages 1-4.)
With respect to claim 11, Hu discloses a carriage (1) comprising: a set of carriage connections (25) for coupling a carriage (1) to a self-balancing base (4), wherein the self-balancing base (4) comprises a base axis of rotation (fig. 2) and configured to transport a first payload, and wherein the carriage (1) comprises a carriage axis of rotation (fig. 2) that is substantially collinear (fig. 2) with the base axis of rotation when coupled to the self-balancing base (4); and a main body (2) for supporting a second payload, the second payload being different from the first payload.  (Figs. 1-9, MTD pages 1-4.)
With respect to claims 12-13, Hu discloses each carriage connection (25) comprises an outer ring (2211) enclosing an inner ring (253), the inner ring (253) being fixedly attached to the self-balancing base (4) and the outer ring (2211) being non-fixedly attached to the self-balancing base (4); wherein the inner ring (253) rotates within the outer ring (2211) when the self-balancing base (4) rotates around the base axis of rotation (fig. 2).  (Figs. 1-9, MTD pages 1-4.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Yada et al. (US 2014/0353051).
With respect to claims 7 and 14, Hu is silent regarding an omni-wheel.  Yada et al. teaches of using an omni-wheel (5) in a transportation robot (1).  (Figs. 1-12, paragraphs 54-114.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the wheel structure as described in Yada et al. into the invention of Ha in order to facilitate turning. (Paragraph 3.)
Claims 8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Min (KR 10-2017-0123124; Machine Translation of Description ‘MTD’).
With respect to claims 8 and 15-16, Hu discloses the carriage comprises at least one carriage connection (25) for coupling the carriage to the self-balancing base (4); but is silent regarding the at least one carriage connection comprises at least one resistance element.  Min teaches of the at least one carriage connection comprises at least one resistance element, a spring (S).  (Figs. 1-7, MTD pages 3-6.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the wheel structure as described in Min into the invention of Ha in order to reliably maintain the connection. (MTD page 4.)
Claims 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Min, as applied to claims 1, 8 and 15-16 above, and further in view of Freakes (US 9,988,114).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Rainey (US 9,669,857).
With respect to claims 19-20, Hu discloses the carriage (1) comprises a set of carriage connections (25) for coupling the carriage (1) to the self-balancing base (4) but is silent regarding the set of carriage connections (25) provides a plurality of different coupling locations for the self-balancing base (4) to be coupled to the set of carriage connections (25).  (Figs. 1-9, MTD pages 1-4.)  Rainey teaches of the carriage connection (Y) provides a plurality of different coupling locations (L; col. 3, lines 1-8) for the base (1) to be coupled to the set of carriage connection (Y); wherein the plurality of different coupling locations (L; col. 3, lines 1-8) for the base (1) to be coupled to the carriage connection (Y) enable the carriage axis of rotation (fig. 7) to be positioned in plurality of different axis locations relative to the base axis of rotation (fig. 7).  (Figs. 1-7, cols. 3-11.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Rainey into the invention of Hu in order to accommodate the dimension of the rider.  (Col. 3, lines 1-8.)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Newhouse (US 2018/0141609).
With respect to claim 21, Hu is silent regarding a handle.  Newhouse teaches of a handle (fig. 19) connected to the carriage (fig. 19) for providing steering inputs to the base (fig. 19).  (Fig. 19, paragraphs 10, 31, 53-54 and 64.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Newhouse into the invention of Hu in order to accurately steer the vehicle.  (Paragraph 10.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614